      Case: 4:20-cv-00005-DMB-RP Doc #: 20 Filed: 12/14/20 1 of 2 PageID #: 498




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

NORRIS HOLLY, JR.                                                                   PLAINTIFF

V.                                                                     NO. 4:20-CV-5-DMB-RP

NANCY BERRYHILL
Commissioner of Social Security                                                   DEFENDANT


                                            ORDER

       On November 23, 2020, United States Magistrate Judge Roy Percy issued a Report and

Recommendation recommending “that the Commissioner’s decision be REVERSED AND

REMANDED for a rehearing of the plaintiff’s application under the fourth sentence of § 405(g).”

Doc. #19 at 9. The Report and Recommendation warned:

       Objections [to the Report and Recommendation] are required to be in writing and
       must be filed within fourteen (14) days of this date and “a party’s failure to file
       written objections to the proposed findings, conclusions and recommendation in a
       magistrate judge’s report and recommendation within [14] days after being served
       with a copy shall bar that party, except upon grounds of plain error, from attacking
       on appeal the unobjected-to proposed factual findings and legal conclusions
       accepted by the district court ….” Douglass v. United States Automobile
       Association, 79 F.3d 1415, 1428-29 (5th Cir. 1996).

Id.

       To date, no objections to the Report and Recommendation have been filed. Under 28

U.S.C. § 636(b)(1), “[a] judge of the court shall make a de novo determination of those portions

of the report … to which objection is made.” “[W]here there is no objection, the Court need only

determine whether the report and recommendation is clearly erroneous or contrary to law.” United

States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989)).

       The Court has reviewed the Report and Recommendation and finds that it is neither clearly
     Case: 4:20-cv-00005-DMB-RP Doc #: 20 Filed: 12/14/20 2 of 2 PageID #: 499




erroneous nor contrary to law. Therefore:

       1.     The Report and Recommendation [19] is ADOPTED as the order of the Court; and

       2.     This case is REVERSED and REMANDED to the Commissioner of Social

              Security for a rehearing of the plaintiff’s application pursuant to sentence four of

              42 U.S.C. § 405(g).

       SO ORDERED, this 14th day of December, 2020.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE




                                               2
